DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 1/17/2020. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jaitly et al. (US 10,043,512).
As per claim 1, Jaitly teaches a computer-implemented method of generating a target sequence from an input sequence, the method comprising: 
maintaining a set of current hypotheses, wherein each current hypothesis comprises (C.7 line 20-line 48, Figs. 1-3-his input sequence-see Fig. 1 item 106 and 108, input block 106a and output block 108a-including a current set of hypothesis, the sequences and blocks as including a prefix and extended hypothesis hereinafter): (i) an input prefix covering a respective first number of inputs in the input sequence (ibid-his input block, Fig. 1, C.7 as discussed above), and (ii) a target prefix that is a predicted transduction of the corresponding input prefix (ibid-Fig. 1-his target output block, and transducer RNN, thus target prefix is predicted transduction of the corresponding input prefix); and 
iteratively augmenting the set of current hypotheses, comprising, at each of a plurality of iterations (ibid, see also C.5 lines 26-63-his current hypotheses iteratively augmented, based on a plurality of iterations until end of target output is reached and end of input sequence is reached, for each block and each sequence): 

determining a respective noisy channel score for each of the extended hypotheses, comprising, for each extended hypothesis (ibid-Figs. 1-3, C.7 lines 20-48, and C.5-C.6 as discussed above, his each extended hypotheses, and scores based on the probability of the extended hypothesis, via probability of input prefix given the target prefix, C.5 lines 14-40-see his recurrent discussion, the input block conditioned on the target block, as the channel score, and the value multiplied by the probability of the target prefix of the extended hypothesis or source model, being the sequence probability of the target prefix found in the output block, see C.5 lines  26-54, emphasis on lines 49-54, see also Fig. 1-output 
determining a channel score for the extended hypothesis that represents a likelihood that the input prefix of the extended hypothesis is an accurate transduction of the target prefix of the extended hypothesis (ibid-see above channel score, and Fig. 1, his input prefix conditioned on target prefix, via transduction, and corresponding score representing a likelihood); 
determining a source score for the extended hypothesis that represents a likelihood of the target prefix of the extended hypothesis occurring in target sequences (ibid-see above source model scoring discussion, C.5 and Fig. 1, subsequent output values for a target prefix conditioned on previous value of a target prefix constituent); and 
determining a noisy channel score for the extended hypothesis based on the channel score and the source score for the extended hypothesis (ibid-see above composite score, value for the noisy channel for the extended hypothesis, Fig. 2-Block 2, based on the total value/scores as discussed above); and 
selecting a proper subset of the plurality of extended hypotheses for inclusion in the set of current hypotheses based at least in part on the noisy 
identifying the target prefix from a current hypothesis in the set of current hypotheses as the target sequence (ibid-C.7 discussion, the selected output discussion, see also Fig. 1 output block, as the identified target prefix from a current hypothesis in the set of current hypotheses). 
As per claims 2, 9 and 16, , Jaitly further teaches the method of claim 1, wherein determining the source score comprises generating the source score using a source model, wherein the source model is a language model that generates a likelihood of a last token in the target prefix conditioned on the preceding tokens in the target prefix (ibid-see above C.5, source model discussion, his target prefix in the output block conditioned on the a sequence of the target prefix, including at least a previous token and the current token of the target prefix). 
As per claims 3, 10 and 17 , Jaitly further teaches the method of claim 2, wherein the source model comprises a recurrent neural network (ibid-see above source model discussion, C.5-his RNN-recurrent neural network, source model and conditional likelihood for the target prefix). 
claims 4, 11 and 18, Jaitly further teaches the method of claim 1, wherein determining the channel score comprises generating the channel score using a channel model, wherein the channel model is a Segment to Segment Neural Transduction (SSNT) model (ibid-see claim 1, channel score discussion, Fig. 1 item 104-see transducer neural network, and above corresponding segment to segment, input prefix and target prefix discussion, based on sequences and segments to segment transduction, see also C.5 line 27-C.6 line 56-further discussion of transducer neural network). 
As per claims 5, 12 and 19, Jaitly further teaches the method of claim 1, wherein identifying the target prefix from a current hypothesis in the set of current hypotheses as the target sequence comprises: 
determining that the set of current hypotheses is complete (ibid-C.5 lines 53-63-as his current completed hypotheses); and in response, identifying the target sequence as the target prefix from a current hypothesis having an input prefix that matches the entire input sequence (ibid-C.5 above, and C.7 above, Fig. 1-the target sequence, of a target output block, which is the target prefix from the current hypothesis as discussed above, via the possible outputs for the current output block, wherein the input prefix from the input block matches the entire input sequence, see C.5-C.7 which expatiates the process of the entire iput 
As per claims 6, 13 and 20, Jaitly further teaches the method of claim 1, further comprising: 
determining a respective direct score for each of the extended hypotheses, wherein the direct score for an extended hypothesis represents a likelihood that the target prefix of the extended hypothesis is an accurate transduction of the input prefix of the extended hypothesis (ibid-Fig. 1-his output block, C.5, C.7 lines 15-31-the respective score for each extended hypotheses, see block 2 of Fig. 1, and transduction of the input prefix of input block 2, the neural network incorporating the prefix features and scores of the extended hypotheses and the extended hypotheses conditioned/likelihood based on the transduction/transducer); 
wherein the proper subset of the plurality of extended hypotheses are selected for inclusion in the set of current hypotheses based at least in part on the direct scores for the extended hypotheses (ibid-see the scoring and extended hypotheses discussion, wherein of the possible extended hypotheses are selected based in part on the above discussed direct scoring). 
claims 7 and 14, Jaitly further teaches the method of claim 1, wherein each extended hypothesis comprises a target prefix that extends the target prefix of a corresponding current hypothesis by one token (ibid-see above, claim 1, target prefix/block extension, Fig. 1 and C.5 lines 27-61-his output blocks, and Y.sub. (1)1…Y.sub.(1)e, extended by one token). 
As per claim 8, claim 1 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the system is deemed to embody the method, such that Jaitly teaches a system comprising: one or more computers (C.12 lines 36-C.14 line 43-see his system, computer(s), processor, medium and instructions discussion for implementing the method); and one or more storage devices communicatively coupled to the one or more computers (ibid), wherein the one or more storage devices store instructions that, when executed by the one or more computers (ibid), cause the one or more computers to perform operations for generating a target sequence from an input sequence (ibid-see claim 1-corresponding and similar limitation), the operations comprising: maintaining a set of current hypotheses, wherein each current hypothesis comprises (ibid): (i) an input prefix covering a respective first number of inputs in the input sequence (ibid), and (ii) a target prefix that is a predicted transduction of the corresponding input prefix (ibid); and iteratively augmenting the set of 
claim 15, claim 15 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein a non-transitory computer storage media storing instructions is deemed to embody the method, such that Jaitly teaches a computer one or more non-transitory computer storage media storing instructions that when executed by one or more computers cause the one or more computers to perform operations for generating a target sequence from an input sequence (C.12 lines 36-C.14 line 43-see his system, computer(s), processor, medium and instructions discussion for implementing the method), the operations comprising: maintaining a set of current hypotheses, wherein each current hypothesis comprises (ibid-see claim 1-corresponding and similar limitation): (i) an input prefix covering a respective first number of inputs in the input sequence (ibid), and (ii) a target prefix that is a predicted transduction of the corresponding input prefix (ibid); and iteratively augmenting the set of current hypotheses, comprising, at each of a plurality of iterations (ibid): generating a plurality of extended hypotheses, wherein each extended hypothesis corresponds to a respective current hypothesis and comprises (ibid): (i) an input prefix that matches or extends the input prefix of the corresponding current hypothesis (ibid), and (ii) a target prefix that extends the target prefix of the corresponding current hypothesis (ibid); determining a respective noisy channel .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
lms
1/27/22